                                                                                                     -    -
                                                                                                         , T
                                                                                                          (
                                                                                                               --
                                                                                                                    _:_. - · -----~ll
                                                                                                                                   II
                                                                                                                                   :I
UNITED STATES DISTRICT COURT                                           · [ f E (_'             1 !< 'J l ( , \ L LV FILL D ·        1
                                                                                                                                    1




SOUTHERN DISTRICT OF NEW YORK                                        : l!   r>nc·· ti
                                                                            "'    . ._ ,, -
                                                                                              ~1                                    !,




-----------------------------------------------------------X
BRUNILDA VILLAR,                                                       ; j       -~~~-!-y~ I 'p F!'i - _/I l~-if Lq --~~-1
                                   Plaintiff~                                        19 CIVIL 5456 (JLC)

                 -v-                                                                          JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated November 26, 2019, that the decision of the Commissioner of

Social Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings, including

offering Plaintiff the opportunity for a new hearing and de novo decision in accordance with the

Commissioner's rules and regulations.


Dated: New York, New York
       November 27, 2019

                                                                                 RUBY J. KRAJICK

                                                                                       Clerk of Court
                                                               BY:

                                                                                 ~
